ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The same questions considered on original submission are again urged. Believing they were properly disposed of they will not be further discussed.
It is also suggested in the motion that a defensive charge upon the issue of the accidental discharge of the pistol is erroneous in that in connection therewith the issue of reasonable doubt was omitted. We find no objection was lodged to said instruction. None could have been urged as the charge now complained of for the first time was a special charge requested by appellant and given in the form prepared by appellant. The same issue as contained in the court’s original charge did embrace reasonable doubt in connection therewith.
The motion for rehearing is overruled.